Condon, C. J.
This is a bill in equity to enjoin the respondents from entering upon certain premises situated at 34 Michael Drive in the city of Cranston, and from otherwise interfering with the possession of such premises by the complainant under an alleged agreement therefor between him and the respondents. Upon the filing of the bill an ex parte restraining order enjoining the respondents in accordance with the prayers of the bill was duly entered and the cause set down for hearing on the prayer for a preliminary injunction.
After such hearing in the superior court the trial justice found as a fact that there was an agreement entitling complainant to possession until certain amounts due to him from respondents were paid; that respondents were not actually in possession of the premises; and that there is due to complainant $6,552. Pursuant to such decision he entered a decree containing inter alia the above findings and an order expressly enjoining respondents from entering the premises or tampering with any part thereof. From this decree respondents appealed to this court.
Upon the entry of the appeal here complainant moved to dismiss it “for want of jurisdiction in .this-Court to hear said appeal.” At the hearing on this motion respondents interposed an offer to pay the amount of $5,250 due on the *275original contract and to post a bond with surety for payment of the amount of $1,302.05 in payment of respondents’ claim for alleged extras. This offer was accepted by complainant and thereafter an order embodying the same was duly entered in this court. Following the entry thereof the cause was subsequently further heard on its merits.
Under the respondents’ reason of appeal the only question remaining for our determination is whether the superior court’s decree granting the preliminary injunction was against the law. After examining the pleadings and the evidence we are of the opinion that there is no merit in the respondents’ appeal and that the trial justice did not err in any of his findings of fact.
The respondents’ appeal is denied and dismissed, the decree appealed from is affirmed, and the cause is remanded to the superior court for further proceedings.